Resettled order and judgment (one paper) unanimously modified, on the law, on the facts and in the exercise of discretion, so as to limit the examination to all the books and records of the respondent covering the period commencing June 1, 1966 and ending December 14, 1966, and to remand the matter to Special Term for resettlement of the judgment to set forth with clarity and preciseness the specific books and records which the respondent shall make available for inspection covering the period from June 15, 1964 to May 31, 1966; and the order and judgment as thus modified is affirmed, without costs or disbursements. The petitioners were heretofore afforded an opportunity of inspection of the books and records for the last mentioned period. It is not clear from the record what further inspection the petitioners require in the protection of their proper rights and the order and judgment appealed from fails to identify with reasonable specificity the books and records which the respondent shall produce for such period. Concur —- Eager, J. P., Capozzoli, Tilzer, MeGivern and Rabin, JJ.